DETAILED ACTION
	This is in response to the above application filed on 07/22/2020. Claims 1-7 are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-7 are objected to because of the following informalities: 
In claim 1, “Medical instrument” should be changed to “A medical instrument”.
In claims 2-7, “Medical instrument” should be changed to “The medical instrument”.
 Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: Throughout the disclosure, reference numeral 16 is described as “a mechanical tensioning mechanism”, “a mechanical clamping mechanism”, and “a tensioning thread”. Only one element should be described using a single reference numeral.  
Appropriate correction is required.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “actuating unit” in claim 1.
Upon review of the specification of the present invention, structural equivalents for an actuating element are disclosed as “a manually operable handle or a structural unit designed for robotic use” (Paragraph [0118]). Therefore, for the purpose of examination, any element that is manually operable or 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “an instrument” in line 3. Line 1 of claim 1 recites a “medical instrument” and line 2 recites “an instrument”. It is unclear if “an instrument” in line 3 is intending to recite a separate instrument or if it is referring to one of the instruments set forth in lines 1 or 2. As a result, it is unclear 
Claim 2 recites “a shaft tube of the shaft” in line 2. It is unclear if “a shaft tube” is intending to set forth an additional element of the hollow shaft of claim 1, or if the claim is intending to further limit the hollow shaft. As written, the claim appears to set forth a tube that is additional to or a specific component of the hollow shaft of claim 1, and will be interpreted as such for the purposes of examination. However, the specification of the present invention recites a “shaft tube 2”, “a shaft 3” and “a hollow shaft tube 2”, making it unclear what corresponds to “a hollow shaft” of claim 1 and “a shaft tube” of claim 2.
Claim 5 recites “the shaft tube” in line 3. There is insufficient antecedent basis for this limitation in the claims. It is unclear if claim 5 is supposed to depend from claim 2 which sets forth a shaft tube, or if claim 5 is setting forth a separate shaft tube. For the purpose of examination, the shaft tube of claim 5 is not interpreted as the same element as that of claim 2.
Claim 6 recites “the shaft tube” in line 2. There is insufficient antecedent basis for this limitation in the claims. It is unclear if claim 6 is supposed to depend from claim 2 which sets forth a shaft tube, or if claim 6 is setting forth a separate shaft tube. For the purpose of examination, the shaft tube of claim 6 is not interpreted as the same element as that of claim 2.
Claim 6 recites “the mechanical clamping mechanism is designed as a clamping thread” in line 2. It is unclear what structures would be included in the scope of “a clamping thread”. It is unclear after review of the specification if “thread” is referring to a string like element or a tapering screw shaped structure. “Clamping thread” is not referred to in the specification. A “tensioning thread 16” is referred to in paragraph [0133] and FIG 2 shows reference numeral 16 pointing in the general direction of a lever without any further indication of what is meant by a “thread”.  
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinman et al. (US 2013/0218141).
Regarding claim 1, Hinman et al. discloses a medical instrument (100, FIGs 1A-1B, paragraph [0051]) with a hollow shaft (112, FIG 1A), an actuating unit (110, FIG 1A-1B and 3A-3B, paragraphs [0051 and 0055]) arranged at the proximal end of the shaft (FIGs 1A-1B) and an instrument tip (107, FIG 1A, paragraph [0051]) with an instrument (Jaws 108,109) arranged at the distal end of the shaft (FIGs 1A-1B), wherein an instrument (Jaws 108,109) can be actuated via an actuating element (148, FIGs 4-5, paragraphs [0054-0056]) mounted axially displaceably in the shaft (Paragraph [0054] discloses 148 is disposed within a lumen of shaft 112. Paragraph [0055-0056] discloses 148 is axially displaceable), the actuating element being in an operative connection with the actuating unit on the proximal side (148 is operatively connected to 110 at 146/147, FIG 5, paragraphs [0055-0056]) and the instrument tip being pivotable relative to the longitudinal axis of the shaft via a joint mechanism (106, FIG 1B shows 107 is pivotably relative to a longitudinal axis of the shaft, paragraphs [0052-0053]); the joint mechanism having pivoting members (122A, 124A, 126A, FIGs 2A-2D and 4, paragraphs [0052-0053]) arranged on the distal end of the shaft (FIG 4) are connected with a proximal-side drive (104 comprising 122B, 124B, 
Regarding claim 2, Hinman et al. discloses a shaft tube (304) of the shaft (304 is a component of the entire shaft) can be displaced in the direction of the longitudinal axis of the shaft for relaxing the steering wires by means of the
Regarding claim 3, Hinman et al. discloses the trigger mechanism is designed as a mechanical clamping mechanism (The interaction between 310, 318, 312, 304, and 302 is interpreted as a clamping mechanism because 310 is clamped down against housing 305 and 304/302 are clamped against steering wires 308/309 to control the ability of the wires to articulate, paragraphs [0077-0078]).  
Regarding claim 4, Hinman et al. discloses all the steering wires can be relaxed simultaneously by means of the mechanical clamping mechanism (Because 308/309 are circumferentially spaced around 304, the mechanical clamping mechanism simultaneously releases all of the steering wires, paragraphs [0077-0078]).  
Regarding claim 6, Hinman et al. discloses the mechanical clamping mechanism (300) is designed as a clamping thread (300 is interpreted as a clamping thread because it functions by clamping thread like elements 308/309 between 302 and 304 of the mechanical clamping mechanism), wherein the shaft tube (304) can be displaced by a rotation about the longitudinal axis of the shaft in the direction of the longitudinal axis of the shaft (The shaft tube is at least configured such that it can be displaced by rotation along the longitudinal axis of the shaft. Examiner notes the claim does not require the mechanical clamping mechanism causes said displacement).  
Regarding claim 7, Hinman et al. discloses the trigger mechanism comprises separate drive for each steering wire (Because each steering wires is radially spaced from an adjacent wire, the pressure applied by 302/304 for driving the wires is interpreted as being separate. The section of 302/304 used to apply a force to control one wire is separate from that used to control another of the wires).
Claims 1, and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isbell (US 2010/0041945).
Regarding claim 1, Isbell discloses a medical instrument (100, FIGs 1A-1B, paragraph [0061]) with a hollow shaft (116, FIG 1A), an actuating unit (106, FIG 1A, 2A or alternatively, 506, FIGs 31-36, paragraph [0075 discloses handle 506 for use with the device of FIGs 1-2. Elements of the embodiments 
Regarding claim 3, Isbell discloses the trigger mechanism is designed as a mechanical clamping mechanism (The interaction between the elements of 508 as shown in FIGs 32-36, paragraphs [0082-0083] interpreted as a clamping mechanism because 578 is clamped down against housing 506 and 556 are clamped against gear 544 to control the ability of the wires to articulate, paragraphs [0082-0083]).  
Regarding claim 4, Isbell discloses all the steering wires can be relaxed simultaneously by means of the mechanical clamping mechanism (Because 118/120 are circumferentially spaced around the longitudinal axis of the shaft, the mechanical clamping mechanism simultaneously releases all of the steering wires when it disengages gear 544, paragraphs [0082-0083]).  
Regarding claim 5, Isbell discloses the mechanical clamping mechanism comprises two articulated levers (568 and 578,FIGs 31-36) and, wherein a first lever (568) is pivotably mounted with its free end on the shaft tube (554, FIGs 31-36 show a free end of 568 is pivotably attached to shaft tube 554. FIG 31 shows the tubular shape of 554, therefore it is being interpreted as a shaft tube), and a second lever (578) is pivotably mounted with its free end on the actuating unit (FIG 31 shows that 578 is pivotally attached to the actuating unit 506 via pin 580, paragraph [0081]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771